Opinion by
President Judge Crumlish,
The Pennsylvania Unemployment Compensation Board of Review affirmed the referee’s denial of benefits to Janet S. Love, finding willful misconduct under Section 402(e) of the Unemployment Compensation Law.1 We affirm.
Love, a security guard, on June 7, 1979, was discharged for violation of employer rules prohibiting the setting aside of store merchandise for purchase in other than authorized store areas.
Although conflicting testimony was heard, the referee found, within his province, Thomas v. Unemployment Compensation Board of Review, 48 Pa. Commonwealth Ct. 630, 410 A.2d 101 (1980), that there were company rules of which Love was not only aware, but as a security guard was under a duty to enforce; and that she violated the rules despite repeated warnings.
In the alternative, Love contends that she was not guilty of willful misconduct since the rule had not been strictly enforced. She asserts that this erratic enforcement gave her good cause for her non-compliance. We disagree.
It is not unreasonable to expect employees to comply with employer rules, especially when compliance is requested by repeated warnings. Prior tolerance does not justify repeated violations. Bullock v. Unemployment Compensation Board of Review, 43 Pa. Commonwealth Ct. 528, 402 A.2d 734 (1979).
*101Our scope of review is limited to whether the Board’s findings are supported by competent, substantial evidence. Remaly v. Unemployment Compensation Board of Review, 55 Pa. Commonwealth Ct. 555, 423 A.2d 814 (1980). We find that they are.
The record and law support a finding of willful misconduct. Affirmed.
Date: September 30, 1981.
Order
The Unemployment Compensation Board of Review order, No. B-176894, dated October 22, 1979, is affirmed.

 Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S. ^802 (e).